Case 4:19-cv-00573-CVE-FHM Document 2-9 Filed in USDC ND/OK on 10/25/19 Page 1 of 3




                               EXHIBIT 9
Case
Case 4:19-cv-00306-JED-FHM
     4:19-cv-00573-CVE-FHM Document
                            Document26-8
                                     2-9 Filed
                                         Filed in
                                                in USDC
                                                   USDC ND/OK
                                                        ND/OK on
                                                              on 10/25/19
                                                                 08/22/19 Page
                                                                          Page 22 of
                                                                                  of 33
Case
Case 4:19-cv-00306-JED-FHM
     4:19-cv-00573-CVE-FHM Document
                            Document26-8
                                     2-9 Filed
                                         Filed in
                                                in USDC
                                                   USDC ND/OK
                                                        ND/OK on
                                                              on 10/25/19
                                                                 08/22/19 Page
                                                                          Page 33 of
                                                                                  of 33
